     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 1 of 6 Page ID #:29



 1

 2
                                                                                  JS-6
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12   AHADI ABU-AL MUHAMMAD (also     )                No. ED CV 20-707-VBF (PLA)
     known as ONOFRE TOMMY SERRANO), )
13                                   )
                       Petitioner,   )
14                                   )                ORDER DISMISSING PETITION WITHOUT
                   v.                )                PREJUDICE
15                                   )
     RICK M. HILL, Warden,           )
16                                   )
                       Respondent.   )
17                                   )
18                                                    I.
19                                            BACKGROUND
20         Ahadi Abu-Al Muhammad (“petitioner”) initiated this action on April 7, 2020, by filing a
21   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254
22   (“Petition”). Petitioner states in the Petition that on October 12, 2018, he was convicted in the
23   Riverside County Superior Court of being a felon in possession of a firearm (Cal. Penal Code §
24   29800), unlawfully possessing ammunition (Cal. Penal Code § 30305), and resisting arrest (Cal.
25   Penal Code § 148). (ECF No. 1 at 2). He was sentenced to four years in state prison. (Id.). He
26   filed an appeal of his conviction in the California Court of Appeal, case number E071551. (Id.).
27         The Petition sets forth the following claims: (1) “the state process [is] ineffective to protect
28   the rights” of petitioner; (2) petitioner was denied his due process right to bear arms for self-
     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 2 of 6 Page ID #:30



 1   defense; (3) petitioner was subjected to an unreasonable search and seizure; (4) the prosecutor

 2   committed misconduct with regard to petitioner’s prior conviction; and (5) petitioner’s counsel

 3   provided ineffective assistance with regard to his prior conviction. (ECF No. 1 at 5-6). In the

 4   section of the Petition that asks petitioner to state his reasons why any grounds for relief were not

 5   previously presented to the California Supreme Court, petitioner wrote in pertinent part:

 6   “Exhaustion is futile, the state supreme court has contrary held [sic] to the federal constitution or

 7   has contrary state law.” (Id. at 7).
 8          According to the California Courts website, the docket for petitioner’s appeal in Case No.
 9   E071551 shows that oral argument took place on March 3, 2020, and the case is currently under
10   submission. (See https://appellatecases.courtinfo.ca.gov).
11

12                                                    II.
13                                              DISCUSSION
14   A.     ABSTENTION
15          Because petitioner’s direct appeal is still pending, the Petition is subject to dismissal
16   pursuant to the abstention doctrine announced in Younger v. Harris, 401 U.S. 37, 43-54, 91 S.Ct.
17   746, 27 L.Ed.2d 669 (1971).
18          The Younger case established a “strong federal policy against federal-court interference
19   with pending state judicial proceedings absent extraordinary circumstances.” King v. County of
20   Los Angeles, 885 F.3d 548, 559 (9th Cir. 2018) (quoting Middlesex County Ethics Comm. v.
21   Garden State Bar Ass’n, 457 U.S. 423, 431, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982)). Younger
22   and its progeny are based on the interests of comity and federalism that counsel federal courts
23   to maintain respect for state functions and not unduly interfere with the state’s good faith efforts
24   to enforce its own laws in its own courts. Middlesex County Ethics Comm., 457 U.S. at 431;
25   Dubinka v. Judges of Superior Ct. of the State of Cal., County of L.A., 23 F.3d 218, 223 (9th Cir.
26   1994). The Younger rationale applies throughout appellate proceedings as well, requiring that
27   state appellate review of a conviction be exhausted before federal court intervention is permitted.
28   Huffman v. Pursue, Ltd., 420 U.S. 592, 607-11, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975); Dubinka,

                                                      2
     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 3 of 6 Page ID #:31



 1   23 F.3d at 223 (stating that even if the trial is complete at the time of the abstention decision, state

 2   court proceedings are still considered pending).

 3          Younger abstention is appropriate when the following factors are satisfied: “(1) there is an
 4   ongoing state judicial proceeding; (2) the proceeding implicate[s] important state interests; (3)
 5   there is an adequate opportunity in the state proceedings to raise constitutional challenges; and
 6   (4) the requested relief seek[s] to enjoin or has the practical effect of enjoining the ongoing state
 7   judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (citation and internal
 8   quotations omitted). But “even if Younger abstention is appropriate, federal courts do not invoke
 9   it if there is a showing of bad faith, harassment, or some other extraordinary circumstance that
10   would make abstention inappropriate.” Page v. King, 932 F.3d 898, 902 (9th Cir. 2019) (citations
11   and internal quotations omitted).
12          All of the Younger criteria are satisfied in this case.         First, petitioner’s state court
13   proceedings are ongoing as the California Court of Appeal has not decided his appeal. It is
14   generally not appropriate for a federal court to intercede at such a time. See Drury v. Cox, 457
15   F.2d 764, 764-65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a defendant
16   entitled to have federal interposition by way of injunction or habeas corpus until after the jury
17   comes in, judgment has been appealed from and the case concluded in the state courts.”).
18   Second, the pending appeal implicates important state interests, in particular California’s interest
19   in the order and integrity of its criminal proceedings. See Kelly v. Robinson, 479 U.S. 36, 49, 107
20   S.Ct. 353, 93 L.Ed.2d 216 (1986) (“[T]he States’ interest in administering their criminal justice
21   systems free from federal interference is one of the most powerful of the considerations that
22   should influence a court considering equitable types of relief.”). Third, petitioner has an adequate
23   opportunity to raise his habeas claims in his current appeal as well as through state collateral
24   review. See Penzoil Co. v. Texaco, Inc., 481 U.S. 1, 15, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987) (a
25   federal court should assume that state procedures will afford an adequate opportunity for
26   consideration of constitutional claims “in the absence of unambiguous authority to the contrary”).
27   The fourth Younger factor is also satisfied, as granting habeas relief would require the Court to
28   significantly interfere with, or in effect enjoin, petitioner’s pending appeal.

                                                        3
     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 4 of 6 Page ID #:32



 1          Once the Younger criteria are met, abstention is required unless there is a showing of bad

 2   faith or harassment, or there are extraordinary circumstances where irreparable injury can be

 3   shown. See Page, 932 F.3d at 902. Because nothing in the Petition suggests that petitioner’s
 4   case would fall within any exception to Younger, the Court must abstain from considering
 5   petitioner’s claims while his direct appeal is pending.
 6

 7   B.     EXHAUSTION OF AVAILABLE STATE COURT REMEDIES
 8          The Petition is also subject to dismissal for failure to exhaust state court remedies.
 9          As a matter of comity, a federal court will not entertain a habeas corpus petition unless the
10   petitioner has exhausted the available state judicial remedies on every ground presented in the
11   petition. Rose v. Lundy, 455 U.S. 509, 518-22, 102 S.Ct. 1198, 71 L.Ed.2d 379 (1982). The
12   habeas statute explicitly provides that a habeas petition brought by a person in state custody
13   “shall not be granted unless it appears that -- (A) the applicant has exhausted the remedies
14   available in the courts of the State; or (B)(i) there is an absence of available State corrective
15   process; or (ii) circumstances exist that render such process ineffective to protect the rights of the
16   applicant.” 28 U.S.C. § 2254(b)(1). Moreover, if the exhaustion requirement is to be waived, it
17   must be waived expressly by the state, through counsel. See 28 U.S.C. § 2254(b)(3).
18          Exhaustion requires that a petitioner’s contentions be fairly presented to the state supreme
19   court even if that court’s review is discretionary. O’Sullivan v. Boerckel, 526 U.S. 838, 845-47,
20   119 S.Ct. 1728, 144 L.Ed.2d 1 (1999); James v. Giles, 221 F.3d 1074, 1077 n.3 (9th Cir. 2000).
21   A petitioner must give the state courts “one full opportunity to resolve any constitutional issues by
22   invoking one complete round of the State’s established appellate review process” in order to
23   exhaust his claims. O’Sullivan, 526 U.S. at 845. A claim has not been fairly presented unless the
24   prisoner has described in the state court proceedings both the operative facts and the federal
25   legal theory on which his claim is based. See Duncan v. Henry, 513 U.S. 364, 365-66, 115 S.Ct.
26   887, 130 L.Ed.2d 865 (1995); Picard v. Connor, 404 U.S. 270, 275-78, 92 S.Ct. 509, 30 L.Ed.2d
27   438 (1971); Johnson v. Zenon, 88 F.3d 828, 830 (9th Cir. 1996); Bland v. California Dep’t of
28

                                                       4
     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 5 of 6 Page ID #:33



 1   Corrections, 20 F.3d 1469, 1473 (9th Cir. 1994), overruled on other grounds by Schell v. Witek,

 2   218 F.3d 1017 (9th Cir. 2000).

 3          Petitioner has the burden of demonstrating that exhaustion was completed. See, e.g.,
 4   Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir. 1982). As petitioner’s appeal is currently pending,
 5   and in light of his stated reasons in the Petition explaining why he did not present his grounds for
 6   relief to the California Supreme Court, it appears that petitioner has not exhausted any of his
 7   claims. Accordingly, dismissal of the Petition for lack of exhaustion is also appropriate.
 8

 9                                                    III.
10                                  CERTIFICATE OF APPEALABILITY
11          A petitioner may not appeal a final order in a federal habeas corpus proceeding without
12   first obtaining a certificate of appealability (“COA”). See 28 U.S.C. § 2253(c); Fed. R. App. P.
13   22(b). A COA may issue “only if . . . [there is] a substantial showing of the denial of a
14   constitutional right.” 28 U.S.C. § 2253(c)(2). A “substantial showing . . . includes showing that
15   reasonable jurists could debate whether (or, for that matter, agree that) the petition should have
16   been resolved in a different manner or that the issues presented were ‘adequate to deserve
17   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146
18   L.Ed.2d 542 (2000) (citation omitted); see also Sassounian v. Roe, 230 F.3d 1097, 1101 (9th Cir.
19   2000). “When the district court denies a habeas petition on procedural grounds without reaching
20   the prisoner’s underlying constitutional claim, a COA should issue when . . . jurists of reason
21   would find it debatable whether the petition states a valid claim of the denial of a constitutional
22   right and that jurists of reason would find it debatable whether the district court was correct in its
23   procedural ruling.” Id. at 484.
24          Here, reasonable jurists would find that the Court correctly determined that the Petition
25   should be dismissed pursuant to the Younger abstention doctrine and for failure to exhaust.
26   Accordingly, a certificate of appealability is denied.
27   /
28

                                                       5
     Case 5:20-cv-00707-VBF-PLA Document 5 Filed 06/01/20 Page 6 of 6 Page ID #:34



 1                                             IV.

 2                                        CONCLUSION
 3          IT IS THEREFORE ORDERED that the Petition is dismissed without prejudice based
 4   on the Younger abstention doctrine and petitioner’s failure to exhaust.   A certificate of
 5   appealability is also denied.
 6

 7   DATED: June 1, 2020
 8

 9                                                    HONORABLE VALERIE BAKER FAIRBANK
                                                     SENIOR UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                6
